EXHIBIT “1”
BK Case                     17-00209
                                              * Prior to 12/2011 payment changes were not required to be filed in
BK Filing Date             1/17/2017
                                                                  courts or with Proof of claim
 First Post pet date        2/1/2017
Pmt Change Filed           Fliling Date       Effective date         Amount
POC pmt Filed               2/6/2017            2/1/2017         $     1,367.27
Pmt Change Filed            6/6/2017            7/1/2017         $     1,367.19
Pmt Change Filed
        Date Rcvd        Amount Rcvd/Rvd                          Amount Due      Due Date          Suspense
       7/18/2017            $2,751.58                            $    1,367.27    2/1/2017     $         1,384.31
                                                                 $    1,367.27    3/1/2017     $            17.04
                                                                 $    1,367.27    4/1/2017     $        -1,350.23
                                                                 $    1,367.27    5/1/2017     $        -2,717.50
                                                                 $    1,367.27    6/1/2017     $        -4,084.77
                                                                 $    1,367.19    7/1/2017     $        -5,451.96
                                                                 $    1,367.19    8/1/2017     $        -6,819.15
                                                   AO Applied.
     9/26/2017               $484.00                                                           $            484.00
     10/24/2017             $5,503.16                            $     1,367.19    9/1/2017    $          4,619.97
     12/19/2017             $1,375.79              Stip          $     1,136.52    9/15/2017   $          4,859.24
     12/19/2017             $1,375.79                            $     1,367.19    10/1/2017   $          4,867.84
                                                   Stip          $     1,136.52   10/15/2017   $          3,731.32
                                                   Due           $     1,367.19    11/1/2017   $          2,364.13
                                                   Stip          $     1,136.52   11/15/2017   $          1,227.61
              3/6/2018             1375.79                       $     1,367.19    12/1/2017   $          1,236.21
                                                   Stip          $     1,136.52   12/15/2017   $             99.69
            4/26/2018                734.55                      $     1,367.19    1/1/2018    $           -532.95
                                                   Stip          $     1,136.52    1/15/2018   $         -1,669.47
            7/11/2018                1469.1                      $     1,367.19    2/1/2018    $         -1,567.56
                                                   Stip          $     1,136.52    2/15/2018   $         -2,704.08
            11/1/2018                734.55                      $     1,367.19    3/1/2018    $         -3,336.72
           11/19/2018                 6875                       $     1,367.19    4/1/2018    $          2,171.09
            12/5/2018                734.55                      $     1,367.19    5/1/2018    $          1,538.45
                                                                 $     1,367.19    6/1/2018    $            171.26
                                                                 $     1,367.19    7/1/2018    $         -1,195.93
                                                                 $     1,367.19    8/1/2018    $         -2,563.12
                                                                 $     1,367.19    9/1/2018    $         -3,930.31
                                                                 $     1,367.19    10/1/2018   $         -5,297.50
                                                                 $     1,367.19    11/1/2018   $         -6,664.69
                                                                 $     1,367.19    12/1/2018   $         -8,031.88
                                                                 $     1,367.19    1/1/2019    $         -9,399.07
POST                                                                                                                                                                   Suspense @ Filing
PRE
           Contractual                          Received                                                                                 Contractual   POST suspense   PRE suspense        Payments applied by Payments as per Difference           -
PRE/POST
            Due Date
                         Transaction Date
                                                Amount
                                                                Principal       Interest       Escrow     Fees/LC       Suspense
                                                                                                                                          Suspense        balance        balance                system           POC / PCNs      Higher, + Lower
                                                                                                                                                                                                                                                        Notes

                                                                                                                    $          -     $           -     $         -     $         -
PRE                         6/27/2017       $      734.55                                                           $       734.55   $        734.55   $         -     $      734.55       $             -                      $            -
POST                       7/18/2017        $    2,751.58                                                           $     2,751.58   $      3,486.13   $    2,751.58   $      734.55       $             -                      $            -
PRE                        7/18/2017        $       70.68                                                           $        70.68   $      3,556.81   $    2,751.58   $      805.23       $             -                      $            -
PRE                        7/18/2015        $      663.87                                                           $       663.87   $      4,220.68   $    2,751.58   $    1,469.10       $             -                      $            -
POST        09/01/14       7/19/2017                        $     958.79    $ 194.90       $     222.10             $    -1,375.79   $      2,844.89   $    1,375.79   $    1,469.10       $        1,375.79   $    1,375.79    $            -
POST        10/01/14       7/19/2017                        $     962.59    $ 191.10       $     222.10             $    -1,375.79   $      1,469.10   $         -     $    1,469.10       $        1,375.79   $    1,375.79    $            -
                           7/19/2017                        $     966.40    $ 187.29       $     222.10             $    -1,375.79   $         93.31   $         -     $    1,469.10       $        1,375.79                    $      (1,375.79)
                           7/19/2017                        $    -966.40    $ -187.29      $    -222.10             $     1,375.79   $      1,469.10   $         -     $    1,469.10       $       -1,375.79                    $       1,375.79
PRE         11/01/14       7/19/2017                        $     966.40    $ 187.29       $     222.10             $    -1,375.79   $         93.31   $         -     $       93.31       $        1,375.79   $    1,375.79    $            -
PRE                        8/29/2017        $      501.89                                                           $       501.89   $        595.20   $         -     $      595.20       $             -                      $            -
PRE                        8/29/2017        $      232.66                                                           $       232.66   $        827.86   $         -     $      827.86       $             -                      $            -
POST                       9/26/2017        $      484.00                                  $     484.00             $          -     $        827.86   $         -     $      827.86       $          484.00                    $        (484.00)
PRE                        10/5/2017        $      734.55                                                           $       734.55   $      1,562.41   $         -     $    1,562.41       $             -                      $            -
POST        12/01/14      10/24/2017        $    1,375.79   $     970.22    $     183.47   $     222.10             $        -0.00   $      1,562.41   $       -0.00   $    1,562.41       $        1,375.79   $    1,375.79    $            -
POST        01/01/15      10/24/2017        $    1,375.79   $     974.06    $     179.63   $     222.10             $         0.00   $      1,562.41   $       -0.00   $    1,562.41       $        1,375.79   $    1,375.79    $            -
POST        02/01/15      10/24/2017        $    1,375.79   $     977.92    $     175.77   $     222.10             $          -     $      1,562.41   $       -0.00   $    1,562.41       $        1,375.79   $    1,375.79    $            -
POST        03/01/15      10/24/2017        $    1,375.79   $     981.79    $     171.90   $     222.10             $          -     $      1,562.41   $       -0.00   $    1,562.41       $        1,375.79   $    1,375.79    $            -
PRE         04/01/15      10/24/2017                        $     985.68    $     168.01   $     222.10             $    -1,375.79   $        186.62   $       -0.00   $      186.62       $        1,375.79   $    1,375.79    $            -
PRE                       10/27/2017        $      734.55                                                           $       734.55   $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
                                                                                                                    $          -     $        921.17   $       -0.00   $      921.17       $             -                      $            -
 1   Kristin Zilberstein, Esq. (SBN: 200041)
     Adam Thursby, Esq. (SBN: 318465)
 2   Jennifer Bergh, Esq. (SBN: 305219)
 3   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     GHIDOTTI BERGER
 4   1920 Old Tustin Ave.
     Santa Ana, CA 92705
 5   Ph: (949) 427-2010
 6   Fax: (949) 427-2732
     kzilberstein@ghidottiberger.com
 7
     Attorney for Creditor
 8   U.S. Bank Trust N.A., as Trustee of the Igloo Series III Trust
 9
                               UNITED STATES BANKRUPTCY COURT
10
                 SOUTHERN DISTRICT OF CALIFORNIA – SAN DIEGO DIVISION
11
12   In Re:                                               )   CASE NO.: 17-00209-MM13
                                                          )
13
     Ana Hilda Herrera,                                   )   CHAPTER 13
14         Debtors.                                       )
                                                          )   CERTIFICATE OF SERVICE
15                                                        )
                                                          )
16
                                                          )
17                                                        )
                                                          )
18                                                        )
19                                                        )
                                                          )
20
21                                    CERTIFICATE OF SERVICE
22
23            I am employed in the County of Orange, State of California. I am over the age of

24   eighteen and not a party to the within action. My business address is: 1920 Old Tustin
25   Avenue, Santa Ana, CA 92705.
26
              I am readily familiar with the business’s practice for collection and processing of
27
     correspondence for mailing with the United States Postal Service; such correspondence would
28




                                                      1
                                       CERTIFICATE OF SERVICE
 1   be deposited with the United States Postal Service the same day of deposit in the ordinary
 2   course of business.
 3
     On January 9, 2019 I served the following documents described as:
 4
            DECLARATION RE: DEFAULT UNDER THE ADEQUATE PROTECTION
 5
             ORDER
 6
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 7
     envelope addressed as follows:
 8
 9   (Via United States Mail)
     Debtor                                              Trustee
10   Ana Hilda Herrera                                   Thomas H. Billingslea
11   1903 Parrot Street                                  401 West A Street, Suite 1680
     San Diego, CA 92105                                 San Diego, CA 92101
12
     Debtor’s Counsel                                    U.S. Trustee
13   Janet Gutierrez                                     Office of the U.S. Trustee
14   Gutierrez & Associates                              880 Front Street
     350 Tenth Avenue, suite 1049                        Suite 3230
15   San Diego, CA 92101                                 San Diego, CA 92101
16
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
17   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
18
19   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
20
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
21   America that the foregoing is true and correct.
22
             Executed on January 9, 2019 at Santa Ana, California
23
     /s / Krystle Miller
24   Krystle Miller
25
26
27
28




                                                     2
                                      CERTIFICATE OF SERVICE
